IN THE SUPREME COURT OF THE STATE OF DELAWARE

    JASMINE ZERHI,1                              §
                                                 §   No. 517, 2018
          Respondent Below,                      §
          Appellant,                             §   Court Below—Family Court
                                                 §   of the State of Delaware
          v.                                     §
                                                 §
    ADAM DELEON,                                 §   File No. CN17-01557
                                                 §   Petition No. 18-00804
          Petitioners Below,                     §
          Appellees.                             §
                                                 §

                               Submitted: December 7, 2018
                                Decided: December 19, 2018

                                             ORDER

         (1)    On October 5, 2018 the appellant filed a notice of appeal from a Family

Court custody order dated and docketed on August 20, 2018. A timely notice of

appeal was due by September 19, 2018.2 On October 24, 2018, the Senior Court

Clerk issued, by certified mail to the address the appellant had provided, a notice

directing the appellant to show cause why this appeal should not be dismissed as

untimely filed. The certified notice to show cause was returned to the Court in an

envelope marked “Return to Sender, Unclaimed, Unable to Forward.”                                  On

November 26, 2018, the notice to show cause was re-sent by first class mail. The

1
    The Court previously assigned pseudonyms to the appellants under Supreme Court Rule 7(d).
2
  Supr. Ct. R. 6(a)(i) (providing that notice of appeal must be filed within thirty days after entry of
the judgment).
appellant has failed to respond to the notice show cause within the required ten-day

period.   Under these circumstances, dismissal of this appeal is deemed to be

unopposed.

      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rules 3(b)(2) and 29(b), that this appeal is DISMISSED.

                                      BY THE COURT:



                                      /s/ Karen L. Valihura
                                      Justice




                                         2